Citation Nr: 1142935	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1949 to February 1950 and from September 1950 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the October 2007 notice of disagreement the Veteran appeared to make a claim of clear and unmistakable error (CUE) with respect to the August 993 RO decision that denied the Veteran's claim of service connection for right shoulder disability.  The Board observes that the August 1993 rating decision was appealed to the Board in June 1996, and was therefore subsumed into the June 1996 Board decision.  38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to the August 1993 RO decision.  See Donovan v. West, 158 F. 3d 1377, 1381-82 (Fed. Cir. 1998); see also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  The Board observes that the Veteran has not claimed CUE in the June 1996 Board decision.  Thus, while the Board in its May 2011 remand section indicated that the issue of whether the August 1993 rating decision contained CUE was inextricably intertwined with the issue on appeal, the Board finds that, upon further review, that issue had been mistakenly remanded, and the only issue before the Board is whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability.


FINDINGS OF FACT

1.  A June 1996 Board decision denied service connection for right shoulder disability.

2.  Evidence added to the record since the June 1996 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right shoulder disability.

3.  A VA examiner has essentially indicated that the Veteran's right shoulder disability is chronically worsened by service-connected disability.

4.  There has been no demonstration by competent clinical, or credible lay, evidence of record that right shoulder disability is etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1996 Board decision that denied service connection for right shoulder disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the June 1996 Board decision is new and material, and the Veteran's claim of service connection for right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Right shoulder disability is aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen and grant the claim for service connection for right shoulder disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

The June 1996 Board decision denied service connection for right shoulder disability on the basis that there was "no cognizable evidence of a causal link between any service-connected disability and any right shoulder disability."

In April 2007 the Veteran filed an application to reopen the right shoulder claim.  In October 2007 the RO denied the Veteran's petition to reopen the claim, and the present appeal ensued.

The evidence added to the claims file subsequent to the June 1996 Board decision includes an April 2010 VA examiner's opinion that stated, in pertinent part, as follows:

Careful review of available STR's and today's PE failed to provide SPECIFIC baseline orthopaedically relevant evidence that adequately correlates present ortho problems to remote, briefly documented problems and falls, but given [the] degree of debilitation from systemic and post-operative OA, age, stiffness and gait alteration of all WBing joints, it is at least as likely as not [that] shoulders were/are aggravated by use of walker and Canadian FA crutches use over the years . . . 

The Board finds that the April 2010 VA examiner's opinion pertains to an unestablished fact necessary to substantiate the claim (i.e, a relationship between the Veteran's right shoulder and service-connected disability), and it raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the claim.

The Board will now addresses the claim on the merits.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.  Effective October 10, 2006, and applicable to this claim, VA amended 38 C.F.R. § 3.310 (b) to read as follows: Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service-connected disabilities include the left knee, hips, ankles, lumbar spine, cervical spine, and left shoulder.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's right shoulder disability is chronically worsened by service-connected disability.  To the extent that the October 1993 VA examiner may have offered an opinion contrary to the April 2010 VA examiner's opinion, the Board is unable to distinguish the opinions, and the Board further notes that the April 2010 VA examiner reviewed a more extensive record and provided a rationale for the opinion proffered.  The Board here observes that the April 2010 VA examiner also explained why more formal use of "baseline level of severity" language (as required under the current version of 38 C.F.R. § 3.310) was not employed in formulating the opinion.  In this regard, the Board is assuming the competence of the April 2010 VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Based on the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports a grant of service connection for right shoulder disability on the basis of aggravation by service-connected disability.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran's right shoulder disability is causally related to his service.  The Board notes that no health professional has asserted as such, and service records contain no complaints or diagnoses of right shoulder disability.  In the same manner, the Board can find no opinion linking or showing a causal relationship between right shoulder disability and any of the Veteran's service-connected disabilities.  While the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge, the Veteran simply does not have the necessary medical training and/or expertise to opine whether he has right shoulder disability related to service or to service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right shoulder disability, on the basis of aggravation by service-connected disability, is granted.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


